DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 4/02/2021, to claims 1 and 11 acknowledged by Examiner. 
Claims 1, 3-18 are now pending.
Response to Arguments
First Argument:
	The prior art of Zacco and Pelerin does not disclose/teach the curved transition surface and straight line of the bottom surface/plane as currently amended.
	Examiner's Response:
Applicant's arguments with respect to the claims have been considered but are moot because the rejection has been changed below, necessitated by Applicant's amendments, to rely on the teachings of McDonald (see below) to modify the intraoral device of Pelerin in regards to the argued features of the curved transition surface and “straight line”.
Second Argument:
	On page 9 of Remarks, Applicant appears to be giving arguments towards a prior art of “Feldman”.
	Examiner’s Response:
Applicant's arguments filed 4/02/2021 have been fully considered but they are not persuasive. The prior art of “Feldman” was utilized in neither the non-final rejection mailed on 1/04/2021 nor this current rejection. So these arguments do not apply previously or currently as Feldman is not relevant.
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Claim Objections
Claim 1 objected to because of the following informalities:
“the channel having a posterior arc wall with a first end and a second end and an anterior arc wall containing dental impression material enabled to accept maxillary anterior teeth including but not exceeding the cuspids of a user” should be - the channel having a posterior arc wall with a first end and a second end and an anterior arc wall containing dental impression material configured  to accept maxillary anterior teeth including but not exceeding the cuspids of a user- (more proper for avoiding 101 issues)
Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pelerin (US 20100326451 A1) in view of Spainhower (US 20110290261 A1) in view of McDonald (US 3871370 A) with extra evidence provided by Crout (“Anatomy of an Occlusal Splint”, see attached NPL pdf).
Regarding claim 1, Pelerin discloses an intraoral device 10 (See Figures 1-3), comprising: 
a shell 12 including a top surface (See Annotated Figure 3, where there is a top surface created by shell 12 and the shell’s impression material 30), bottom surface 18, an anterior edge 16, a posterior edge formed at the bottom surface (bottom edge of wall 20, see Figures 2-3) and a depth (defined by channel 40) between the top and bottom surfaces (See Figure 3, [0026]; the depth may be seen through the channel (trough) 40 in Figure 3); 

    PNG
    media_image1.png
    267
    433
    media_image1.png
    Greyscale

a channel 40 formed as an arc (See Figure 2) within the depth along the anterior edge 16 ([0030] and Figure 2, the channel may be seen extending along the anterior edge 16), opening towards the top surface (See Annotated Figure 3, where the channel 40 opens towards the top surface), the channel 40 having a posterior arc wall 20 (See Figure 2) with a first end 

    PNG
    media_image2.png
    310
    500
    media_image2.png
    Greyscale

a smooth, rigid plane 18 (defined by surface 18, See Figures 1 and 3; where the plane is rigid as the tray 12 is relatively hard but flexible thereby enabling the surfaces to be rigid [0027]) formed on the bottom surface enabled to make contact with mandibular anterior teeth of the user ([0038], the device 10 makes contact with the teeth of the oppositely worn jaw, so if worn on the maxilla [0035] then makes contact with the mandibular teeth, whereby they will make contact to surface 18 which is the rigid plane); 

Pelerin does not explicitly disclose wherein with the device in place on the maxillary anterior teeth, an interocclusal space is formed between maxillary and mandibular molars of the user preventing any contact between the maxillary molars and mandibular molars of the user.
Firstly, Pelerin does disclose wherein the bottom surface 18 has a non-zero thickness (See Figure 3, and wherein tray 12 is called thin [0027]) whereby when by the user in the upper jaw [0035] then the opposite teeth (so the mandibular teeth) will make contact with the mouth guard instead of the other teeth [0037] whereby if the front anterior teeth cannot make complete contact then neither may the maxillary and mandibular molars make contact with each other as in order for the molars to make contact then the front teeth need to make contact first which creates an “interocclusal space”.
But, Spainhower further teaches an analogous anterior teeth mouth guard for reducing numerous TMJ issues such as clenching, muscle contraction, inflammation, and more (See [0024]) wherein Spainhower has a thickness created by a bottom surface 30 (Figures 1-8) that ensures the maxillary and mandibular molars do not make contact to help offer relief from TMJ issues (see [0024]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the thickness of the bottom surface 18 of Pelerin with the teachings of the analogous device of Spainhower to ensure no contact between the molars in order to further treat clenching and numerous other TMJ issues (see 
As combined, Pelerin discloses the device thereby enabling freedom of movement of the mandible (bottom surface 18 which defines the smooth plane, see Figure 1 of Pelerin, enables movement of the mandible along the smooth plane and there is no structure of the device restricting movement of the mandible), coordination and maintaining relaxation of muscles of mastication (the spacing as taught by Spainhower above enables muscle contraction associated with the mandible (lower jaw) to be reduced/eliminated thus relaxing them, thus maintaining also this relaxation, and thus also enabling the muscle to be properly utilized by the user and increase coordination, also further the instant specification on Page 12 states that the spacing of the molars causes improved coordination and as such the device as combined thus implicitly improves/enables coordination), and position of the user’s condyle and articulated disc remain in a relaxed natural physiological position in a fossa of the user (Firstly, as combined the spacing as taught from Spainhower above spaces the upper and lower molars from each other in order to treat TMJ issues, and Crout (see attached pdf) states on Page 53 left column that eliminating teeth from making contact with each other (occluding) will enable the jaw (condyle), articulated discs, and muscles to reach a more balanced physiological state, as such as the device as combined creates spacing and occlusion then the user’s condyle and articulated disc should remain in a relaxed natural position in the fossa).
As combined, Pelerin discloses a curved transition surface forms the posterior arc wall 20 from the posterior edge to a top edge of the arc wall 20 (Firstly see Figure 2 of Pelerin wherein posterior arc wall 20 is shown to have a curved back surface that may be a “curved transition surface”) (See Annotated Figure 2-A below as well).

    PNG
    media_image3.png
    280
    650
    media_image3.png
    Greyscale

As combined, Pelerin does not disclose the curved transition surface extending from a top edge of the posterior arc wall extending away from the channel to the posterior edge, and the plane formed on the bottom surface having a straight line between the first and second ends of the posterior arc wall thereby forming the posterior edge. 
However, McDonald teaches an analogous intraoral device 10 (See Figures 1-5) with an analogous curved transition surface 15 (See Figures 1-5, and see Col. 3 lines 21-34) which is structured to extend from an analogous top edge of the posterior arc wall 16 (See Figures 1-2 and 4-5) and extending away from the analogous channel 11 (See Figures 1 and 4-5) to an analogous posterior edge of the intraoral device 10 (See Annotated Figures 1-2 and 4-5 below), and further wherein McDonald teaches an analogous bottom surface 10a (See Figures 3-5) having a straight line between the first and second ends of the posterior arc wall thereby forming the discussed posterior edge (See Annotated Figures 1-2 and 4-5, wherein as indicated there is a straight line portion of the posterior edge that is between the first and seconds of the posterior arc wall) wherein this structure is created in order to form a “shelf-like member” which supports the user’s tongue and improve their swallowing function and provide general tongue functional improvement therapy (See Col. 2 lines 3-22).


    PNG
    media_image4.png
    723
    623
    media_image4.png
    Greyscale

Regarding claim 3, Pelerin in view of Spainhower in view of McDonald discloses the
invention of claim 1 above.
As combined, Pelerin further discloses the dental impression material 30 is heated prior to inserting the maxillary anterior teeth ([0034], the entire mouth guard is heated), cooling the 
Regarding claim 4, Pelerin in view of Spainhower in view of McDonald discloses the invention of claim 1 above.
As combined, Pelerin discloses the maxillary anterior teeth (upper jaw [0035]) include right and left central incisors, right and left lateral incisors and right and left canine teeth ([0029], used with incisors and the first bicuspids which are the right and left canine teeth, and [0035-0036] the front incisors up through the canines wherein the impression material may stop at the “canine or bicuspid teeth” [0036] and is also easily manipulated to be removed to only interact up to the user’s incisors thus the channel 40 may be only maxillary teeth including and not exceeding the cuspids [0035-0036]).
Regarding claim 5, Pelerin in view of Spainhower in view of McDonald discloses the invention of claim 1 above.
As combined, Pelerin discloses the mandibular anterior teeth (the teeth being contacted opposite the maxilla teeth when worn) include at least central incisors, lateral incisors and cuspids or canines ([0029], device will cover incisors and the first bicuspids which are the right and left canine teeth when worn on the upper jaw [0035] so will make contact as such with their opposite counterparts when worn [0039], also see [0035-0036] the front incisors up through the canines wherein the impression material may stop at the “canine or bicuspid teeth” [0036] and is also easily manipulated to be removed to only interact up to the user’s incisors thus the channel 40 may be only maxillary teeth including and not exceeding the cuspids [0035-0036]).
Regarding claim 6, Pelerin in view of Spainhower in view of McDonald discloses the invention of claim 1 above.

Regarding claim 7, Pelerin in view of Spainhower in view of McDonald discloses the invention of claim 1 above.
As combined, Pelerin discloses wherein the smooth rigid plane 18, when in position on the maxillary anterior teeth is positioned to be parallel with a bite plane defined by all of the maxillary teeth (See Annotated Figure 6 where while it shows when the device is being used with the mandible, the figure is showing that the bottom surface 18 which is the rigid place is parallel to the bite surface of the mandibular teeth; and as the function of the device is identical to for both the upper and lower jaws [0035] then this parallel function would continue to hold for the maxillary teeth usage).

    PNG
    media_image5.png
    355
    361
    media_image5.png
    Greyscale

Claims 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over by Pelerin (US 20100326451 A1) in view of Spainhower (US 20110290261 A1) in view of McDonald (US 3871370 A) in view of Roth (US 20070023055 A1) in view of Jacobs (US 5732715 A).
Regarding claim 8, Pelerin in view of Spainhower in view of McDonald discloses the invention of claim 1 above.
As combined, Pelerin does not disclose including a tether that is enabled to be attached around the user’s head while the device is in place on the maxillary anterior teeth.
However, Roth teaches an analogous mouth piece 10 (See Figure 1) for placement on the anterior teeth of the upper jaw (See Figure 1) in order to reduce the effects of grinding, clenching, and other TMJ disorders (Abstract, this is the same purpose of Pelerin) wherein the device comprises a tether 60 (See Figure 5) that extends around and attaches to the head (See Figure 5) in order to prevent the patient from accidently swallowing the device when in use [0032]. The device of Roth may be attached to the device via any means that accomplishes the needed function [0032].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the tether 60 as taught by Roth to the device of Pelerin in order to prevent the patient from accidently swallowing the device when in use (Roth [0032]).
As combined, Pelerin does not disclose a tether opening for the tether 60.
However, Jacobs teaches an analogous mouth piece 10 with a tether 46 (See Figure 1-3, Col 7 lines 30-50) wherein the tether 46 is attached to mouth piece 10 via a tab 16 which extends from the medial portion of the outer ridge 30 (Col 7 lines 30-50, and see Figure 3) (which may be viewed as analogous to anterior edge 16 of Pelerin) wherein the tab 16 contains includes a hole 38 for receipt of tether 46 (Col 7 lines 30-50). Also further tab 16 provides a function of making it easier to insert and remove the mouth piece from the mouth and improving the process of custom fitting a mouth piece to a user (Col 7 lines 30-50).

Regarding claim 10, Pelerin in view of Spainhower in view of McDonald in view of Roth in view of Jacobs discloses the invention of claim 8 above.
As combined, Jacobs further teaches wherein the tether 46 extends from a centered position at the anterior edge of the shell (See Figures 2 and 3, wherein the tab 16 and thus tether opening 38 extends from the anterior edge 30, is continuous with the bottom surface of the bite area of the mouth piece thereby being on an analogous smooth rigid place similar to that of Pelerin, and as seen in Figure 2 the tether opening 38 is placed centrally).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pelerin (US 20100326451 A1) in view of Spainhower (US 20110290261 A1) in view of McDonald (US 3871370 A) in view of Roth (US 20070023055 A1) in view of Jacobs (US 5732715 A) in further view of Padovan (US 20180353838 A1).
Regarding claim 9, Pelerin in view of Spainhower in view of McDonald in view of Roth in view of Jacobs discloses the invention of claim 8 above.
As combined, Pelerin does not disclose the tether 60 (from Roth) is manufactured from medical grade silicone cord.
However, Padovan teaches an analogous mouth piece 10 (See Figure 1) where the mouth piece 10 comprises an analogous tether 18 which is configured to attach to a head worn appliance [0019] wherein the tether 18 may be made of medical grade silicone wherein the medical grade silicone ensures full safety when made in contact with living tissue [0006].
.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Pelerin (US 20100326451 A1) in view of Spainhower (US 20110290261 A1) in view of McDonald (US 3871370 A) with extra evidence provided by Crout (“Anatomy of an Occlusal Splint”, see attached NPL pdf).
Regarding claim 11, Pelerin discloses a method for treating conditions of Temporomandibular disorder (TMD) and Occlusal Muscle Disorder (OMD) ([0018] device of Pelerin prevents teeth grinding, which according to John Hopkins (see https://www.hopkinsmedicine.org/health/conditions-and-diseases/temporomandibular-disorder-tmd#:~:text=Temporomandibular%20disorders%20(TMD)%20are%20disorders,may%20result%20in%20temporomandibular%20disorder. ) is a form of treatment for TMJ, and further see [0018] where Pelerin can directly treat TMJ, and see [0018] where Pelerin treats occlusion) with an anterior intraoral device 10 (See Figures 1-3, and see Figure 6 wherein this is an anterior mouth device) comprising the steps of: 
(a) providing a shell 12 including a top surface (See Annotated Figure 3, where there is a top surface created by shell 12 and the shell’s impression material 30), bottom surface 18, an anterior edge 16, a posterior edge formed at the bottom surface (See Figures 2-3, wherein the bottom edge of wall 20 is formed at the bottom surface 18, wherein this is the “posterior edge”) and a depth (defined by channel 40) between the top and bottom surfaces (See Figure 3, [0026]; the depth may be seen through the channel (trough) 40 in Figure 3); 
(b) heating dental impression material 30 held within a channel 40 having a posterior arc wall (inner side of 20) having a first end and a second end (See Annotated Figure 2) and an 
(c) placing the channel 40 of the intraoral device over maxillary anterior teeth of a user enabling the dental impression material 30 to surround said teeth ([0035], states that the incisors, which are anterior teeth, are placed into the channel 40 and wherein this device may be placed on the upper jaw which is the maxilla), cooling the dental impression material 30 forming a mold ([0037], the device 10 and as such the material 30 is allowed to cool after being placed over the teeth which thus forms a mold); 
(d) forming the posterior arc wall 20 via a curved transition surface (See Annotated Figure 2-A above wherein wall 20 is formed via curved surface);
(e) a smooth rigid plane 18 (defined by surface 18, See Figures 1 and 3; where the plane is rigid as the tray 12 is relatively hard but flexible thereby enabling the surfaces to be rigid [0027]) formed on the bottom surface enabled to make contact with mandibular anterior teeth of the user ([0038], the device 10 makes contact with the teeth of the oppositely worn jaw, so if worn on the maxilla [0035] then makes contact with the mandibular teeth, whereby they will make contact to surface 18 which is the rigid plane); wherein with the intraoral device 10 in place on the maxillary anterior teeth (device may be worn on upper jaw teeth [0035]), the mandibular anterior teeth make contact with the smooth rigid plane ([0039], the incisors which are anterior teeth will make contact with the mouthguard 10 wherein they will make contact with bottom surface 18 which defines the plane) and simultaneously enabling a mandible to freely translate along the plane 18 (with the structure as disclosed by Pelerin, the anterior teeth of the mandible are fully “enabled” to move freely across the surface 18 forwards and backwards, as this is a smooth surface that has been provided by the previous steps (See Figure 2)).

Firstly, Pelerin does disclose wherein the bottom surface 18 has a non-zero thickness (See Figure 3, and wherein tray 12 is called thin [0027]) whereby when by the user in the upper jaw [0035] then the opposite teeth (so the mandibular teeth) will make contact with the mouth guard instead of the other teeth [0037] whereby if the front anterior teeth cannot make complete contact then neither may the maxillary and mandibular molars make contact with each other as in order for the molars to make contact then the front teeth need to make contact first.
But, Spainhower further teaches an analogous anterior teeth mouth guard for reducing numerous TMJ issues such as clenching, muscle contraction, inflammation, and more (See [0024]) wherein Spainhower has a thickness created by a bottom surface 30 (Figures 1-8) that ensures the molars do not make contact to help offer relief from TMJ issues (see [0024]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the thickness of the bottom surface 18 of Pelerin with the teachings of the analogous device of Spainhower to ensure no contact between the molars in order to further treat clenching and numerous other TMJ issues (see Spainhower [0024]).
As combined, Pelerin discloses the method and structure created by the method as thereby enabling freedom of movement of the mandible (See Figure 2 of Pelerin wherein the surface 18 is smooth with nothing of potential as obstructing the movement of the mandible (lower jaw) when worn on the maxilla (upper jaw), see Pelerin [0035]), and maintaining relaxation of muscles of mastication muscles (the spacing as taught by Spainhower (see [0024]) above enables muscle contraction associated with the mandible (lower jaw) to be reduced/eliminated thus relaxing them or maintain their relaxed state).

However, the instant specification on Page 12 states that the spacing of the molars directly causes improved coordination and further on Page 1 that the prevention or decrease in muscle hyperactivity (muscle contraction) is resulted from improved coordination.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that as the spacing taught by Spainhower reduces muscle contraction and that the structure formed by the method creates such molar spacing, then the structure as made by disclosed method above is inherently enabled to improve coordination of the mastication (mandibular) muscles.
As combined, Pelerin is silent on enabling position of the user's condyle and articulated disc to remain in a natural physiological position in a fossa of the user.
However, Crout (see attached pdf) states on Page 53 left column that eliminating teeth from making contact with each other (occluding by the presence of spacing) will enable the jaw (to be noted the lower jaw forms the condyle), articulated discs, and muscles to reach a more balanced physiological state.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known that the device as formed by the method above which creates spacing and thus occlusion of the molars (See Spainhower [0024]) inherently enables the user’s condyle and disc to remain in a relaxed natural position in the fossa.
As combined, Pelerin does not disclose the curved transition surface extending from a top edge of the posterior arc wall extending away from the channel to the posterior edge, and the plane formed on the bottom surface having a straight line between the first and second ends of the posterior arc wall thereby forming the posterior edge. 
between the first and seconds of the posterior arc wall) wherein this structure is created in order to form a “shelf-like member” which supports the user’s tongue and improve their swallowing function and provide general tongue functional improvement therapy (See Col. 2 lines 3-22).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the curved transition surface of Pelerin (See Annotated Figure 2A above) and Pelerin’s bottom surface 18 and posterior edge of Pelerin (See Annotated Figure 2A above) to have the structures of these analogous features as taught by McDonald above (thus “forming” these features) in order to create a “shelf-like member” which supports the user’s tongue and improve their swallowing function and provide general tongue functional improvement therapy (See Col. 2 lines 3-22).
Regarding claim 12, Pelerin in view of Spainhower in view of McDonald discloses the invention of claim 11 above.
As combined, Pelerin further discloses wherein in step (c) the intraoral device 10 is held in place while cooling ([0037], user fully occludes to fully seat device 10 while cooling) enabling the smooth rigid plane (defined by surface 18) to be parallel with a bite plane defined by all of the maxillary teeth (See Annotated Figure 6 where while it shows when the device is being used with the mandible, the figure is showing that the bottom surface 18 which is the rigid place is 
Regarding claim 13, Pelerin in view of Spainhower in view of McDonald discloses the invention of claim 11 above.
As combined, Pelerin discloses the maxillary anterior teeth (upper jaw [0035]) include right and left central incisors, right and left lateral incisors and right and left canine teeth ([0029], used with incisors and the first bicuspids which are the right and left canine teeth, and see [0035-0036] the front incisors up through the canines wherein the impression material may stop at the “canine or bicuspid teeth” [0036] and is also easily manipulated to be removed to only interact up to the user’s incisors thus the channel 40 may be only maxillary teeth including and not exceeding the cuspids [0035-0036]).
Regarding claim 14, Pelerin in view of Spainhower in view of McDonald discloses the invention of claim 11 above.
As combined, Pelerin discloses the mandibular anterior teeth (the teeth being contacted opposite the maxilla teeth when worn) include at least central incisors, lateral incisors and cuspids or canines ([0029], device will cover incisors and the first bicuspids which are the right and left canine teeth when worn on the upper jaw [0035] so will make contact as such with their opposite counterparts when worn [0039], and see [0035-0036] the front incisors up through the canines wherein the impression material may stop at the “canine or bicuspid teeth” [0036] and is also easily manipulated to be removed to only interact up to the user’s incisors thus the channel 40 may be only maxillary teeth including and not exceeding the cuspids [0035-0036])).
Regarding claim 15, Pelerin in view of Spainhower in view of McDonald discloses the invention of claim 11 above.
.
Claims 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Pelerin (US 20100326451 A1) in view of Spainhower (US 20110290261 A1) in view of McDonald (US 3871370 A) in view of Roth (US 20070023055 A1) in view of Jacobs (US 5732715 A).
Regarding claim 16, Pelerin in view of Spainhower in view of McDonald discloses the invention of claim 11 above.
As combined, Pelerin does not disclose including a tether enabled to be secured around the user’s head while the device is in place on the maxillary anterior teeth.
However, Roth teaches an analogous mouth piece 10 (See Figure 1) for placement on the anterior teeth of the upper jaw (See Figure 1) in order to reduce the effects of grinding, clenching, and other TMJ disorders (Abstract, this is the same purpose of Pelerin) wherein the device comprise a tether 60 (See Figure 5) that extends around and attaches to the head (See Figure 5) in order to prevent the patient from accidently swallowing the device when in use [0032]. The device of Roth may be attached to the device via any means that accomplishes the needed function [0032].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the tether 60 as taught by Roth to the device of Pelerin in order to prevent the patient from accidently swallowing the device when in use (Roth [0032]).
Pelerin in view of Roth does not disclose a tether opening for the tether 60.
However, Jacobs teaches an analogous mouth piece 10 with a tether 46 (See Figure 1-3, Col 7 lines 30-50) wherein the tether 46 is attached to mouth piece 10 via a tab 16 which extends from the medial portion of the outer ridge 30 (Col 7 lines 30-50, and see Figure 3) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the tab 16 with vertical hole 38 (tether opening 38 henceforth) as taught by Jacobs as the attachment means between tether 60 of Roth and mouth piece 10 of Pelerin as shown in Figure 3 of Jacobs as this will also improve the usability of the device for a user and provides an easy place of attachment for the tether 60 of Roth (Col. 7 lines 20-50 of Jacobs).
Regarding claim 18, Pelerin in view of Spainhower in view of McDonald in view of Roth in view of Jacobs discloses the invention of claim 16 above.
As combined, Jacobs further teaches wherein the tether 46 extends from a centered position on the smooth rigid plane at the anterior edge of the shell (See Figures 2 and 3, wherein the tab 16 and thus tether opening 38 extends from the anterior edge 30, is continuous with the bottom surface of the bite area of the mouth piece thereby being on an analogous smooth rigid place similar to that of Pelerin, and as seen in Figure 2 the tether opening 38 is placed centrally).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over by Pelerin (US 20100326451 A1) in view of Spainhower (US 20110290261 A1) in view of McDonald (US 3871370 A) in view of Roth (US 20070023055 A1) in view of Jacobs (US 5732715 A) in further view of Padovan (US 20180353838 A1).
Regarding claim 17, Pelerin in view of Spainhower in view of McDonald in view of Roth in view of Jacobs discloses the invention of claim 16 above.
As combined, Pelerin does not disclose the tether 60 (from Roth) is manufactured from medical grade silicone cord.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have created the tether 60 from Pelerin as combined above to be made of medical grade silicone in order to ensure full safety of product with human (living) tissue especially as the tether 60 is meant to be wrapped around the head (Roth Figure 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        6/17/2021

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        6/24/2021